Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Uchigaito (US20180240249)  in view of Sharma (“A Comprehensive Tutorial to learn Convolutional Neural Networks from Scratch”, deeplearning.ai 2018)

As for claim 8, Uchigato teaches
A method for image processing using a fully connected convolutional neural network, comprising: 
	receiving an image (Fig 2 “Data B” [0050] a clipped image) and obtaining a length, a width and an aspect ratio of the image (Uchigato, Fig 3B [0057]);  
	querying a lookup table that is established based on a plurality of preset sizes of reference images adapted to the fully connected convolutional neural network, and obtaining a reference image with a 
length, a width and an aspect ratio that are closest to the image;  (Fig 2 el 2, Fig 5, a table of image sizes and aspect ratios; [0061]-[0062] referring to the table and determining a “reduced size” parameter, Fig 2 “Data C”)
	resizing the image to match the size of the reference image;  (Fig 2 el 3 [[0051]-[0052])
	performing a plurality of convolution operations .. ([0079]) 
Uchigaito does not teach, Sharma however teaches

	performing a plurality of convolution operations on the image so as to form a feature cube;  (Sharma, pg 16, 18, 19 teaches convolutions that form feature outputs, pg 18 teaches an example of an 10x10x10 shaped output, i.e. “a feature cube”)
	converting the feature cube into a one-dimensional feature value;  (pg 16, the unrolled vector 1960; pg 18, the layer 400)
	inputting the one-dimensional feature value to a fully connected layer for performing a fully connected operation (pg 19 Fully connected layers FC3, FC4);  and 
	generating an output value of the fully connected convolutional neural network (pg 16 output “y”, pg 18 output “softmax”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchigaito and Sharma, as 

As for independent claim 15, please see the analogous claim 8 above.
As for independent claim 1, please see the more detail claim 8 above.


As for claims 2, 9, 16, the combination of Uchigaito and Sharma teaches 
	the feature cube includes image features extracted from the image (Sharma pg 16 image 39x39x3, pg 18 image 32x32x3), and
	an activation function is performed on the image features for obtaining shape features of one or more objects in the image (pg 15 par 1-2)
 
As for claims 3, 10, 17, the combination of Uchigaito and Sharma teaches 
	the convolution operation is performed to form one or more feature maps (Sharma pg 17-18);  and 
	a pooling operation is performed to reduce dimensionality while retaining important information of the image (pg 17-18) 
 
 
	the fully connected layer includes multiple neurons, and the neurons are interconnected for combining into features extracted from the image (Sharma pg 18, FC3, FC4)
 
As for claims 5, 12, the combination of Uchigaito and Sharma teaches 
	the output value of the fully connected convolutional neural network is used to identify or classify the image (Sharma pg 18 par 2 softmax classifier)

As for claims 6, 13, 19, the combination of Uchigaito and Sharma teaches 
	when the feature cube is formed, a flattening operation is performed to obtain the one-dimensional feature value (Sharma pg 16, 18, generating the unrolled vectors)
 
As for claims 7, 14, the combination of Uchigaito and Sharma teaches 
	the one-dimensional feature value includes a number of model sizes (Uchigaito [0079] teaches performing the classification of reduced image sizes, Fig 2 40(1)..40(n) by convolutional neural networks; Sharma pg 16, 18 teaches the unrolled vector size to correspond to a specific input image size; therefore, in the combination of Uchigaito and Sharma, Sharma’s unrolled vector size would have one-to-one correspondence to one of the reduced image sizes in Uchigaito’s table 3B), and 
	a lookup table including multiple sizes of reference images adapted to the fully connected convolutional neural network is established by multiple images that match the number of model sizes of the one-dimensional feature value (see above)

As for claims 20, the combination of Uchigaito and Sharma teaches 
	the one-dimensional feature value includes a number of model sizes and the model size is limited by processing capability of the circuit system (Uchigaito [0010]);  and 
	the lookup table is established by multiple images that match the number of model sizes of the one-dimensional feature value (see claim 7)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/MARK ROZ/
Primary Examiner, Art Unit 2669